MEMORANDUM **
This case was decided by the district court before Whalem/Hunt v. Early, 233 F.3d 1146 (9th Cir.2000) (en banc), in which we noted that equitable tolling claims are “highly fact-dependent” and should be developed before the district court. Although the district judge invited memoranda regarding tolling, it announced in its order that it would not conduct any hearing on the issue. That part of the order was not consistent with the procedure subsequently discussed in Whalem/Hunt. Given the type of matters set forth in Wilson’s notice of appeal, the district court should, upon remand, explore appropriately petitioner’s allegations regarding equitable tolling. Id. at 1148.
REVERSED and REMANDED for further proceedings in accordance with this disposition.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.